Title: From George Washington to Rochambeau, 17 May 1784
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de



My dear Count,
Philadelpa 17th May 1784

From the official letters and other proceedings of the general meeting of the Society of the Cincinnati, held at this place, and of which you have copies; you will obtain a thorough knowledge of what the Society have been doing, and the ground upon which it was done; to enter therefore into a further detail of the matter, in this letter, would be mere repetition—alike troublesome & unnecessary.
The Society could not go into too minute a discrimination of characters, and thinking it best to comprehend its members by general description, those who will constitute the Society in

France must, hereafter, decide upon the pretensions of their Countrymen upon the principles of the institution as they are now altered and amended.
I will detain you no longer than while I can repeat the assurances of sincere respect & esteem with which I have the honor to be My dear Count Yr Most Obedt Hble Servt

Go: Washington

